PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/686,380
Filing Date: 14 Apr 2015
Appellant(s): Davalos et al.



__________________
Michele L. Mayberry
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 5, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-7, 10-17, 20-23 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, has possession of the claimed invention.

(2) Response to Argument
Appellant’s arguments on pages 7-16 of the Brief filed November 5, 2021 with respect to the rejection of the pending claims under 35 U.S.C. 112(a) for failing to comply with the written description requirement have been fully considered by the Examiner, but are not persuasive. 

Appellant contends on page 7 of the remarks that “[t]he specification conveys with reasonable clarity that Appellant was in possession of the invention defined by claims 1, 3-7, 10-17, 20-23 and 26.” Appellant then provides remarks on pages 7-9 with respect to the subject matter set forth in independent claims 1 and 11, and argues on page 9 that “[t]he specification 
To support this position, Appellant has reviewed a number of portions of the instant disclosure on pages 9-12 of the Brief. With respect to paragraph [0068] of the filed Specification, Appellant contends that such "teaches a relationship between cell diameter (and other cell characteristics, including stage of cancer) and an electric field threshold that is adequate to achieve cell death”. With respect to paragraph [0086], Appellant contends that such teach that cancer cells “are more susceptible to the electric field than normal cells”. 
With respect to paragraph [0087], Appellant contends that such teaches “an IRE treatment protocol, and in particular the electric field sufficient to perform IRE of the cells, can be constructed from cell characteristics learned/identified by taking a biopsy of the tissue of the subject”. Appellant continues with respect to [0087] that such further provides for an equation for the shape factor of a cell, and that such shows “metastatic cells are less rigid and associated with changes in membrane conductivity and specific capacitance, making them more susceptible to IRE”. Then Appellant notes that [0088] further provides for “correlations between increases in specific capacitance and aggressiveness of cells”. 
After this review of the disclosure, Appellant argues on page 11 that “a person of ordinary skill in the art is taught by the specification how a biopsy can be used to identify ‘patient-specific cell characteristics … and a stage of cancer” as in claim 1 or “cell size … and a stage of cancer” as in claim 11. Appellant continues on page 11 alleging that “[s]ince it is generally known that cancer cells at a certain stage of development (e.g., stage IV vs. Stage 1) may have a higher rate of cell division than others” and since “[0086] teaches that dividing cells are more susceptible to IRE than non-dividing cells and thus need a lower electric field to 
To this end, Appellant concludes on page 11 that the “determining” step in either of claims 1 or 11 “can be determined by knowing the previous IRE parameters applied to that particular type of cell and adjusting the parameters based on whether cell division is more rapid, the same or similar, or less rapid than before” such that “if cells are dividing at a faster rate than before, the subsequent treatment could employ a lower threshold electric field to accomplish IRE.” Appellant continues this line of reasoning in stating that “one of ordinary skill in the art try to achieve a specific threshold electric field appropriate for the patient-specific cell characteristics and the particular stage of cancer identified by biopsy, when equipped with Appellant’s specification and the general knowledge in the art, will know how to select/vary the parameters appropriately in order to provide ‘the determined threshold electric field’.” 
Appellant also points to the disclosure in [0118] and the specific example set forth therein that discusses electric field thresholds for cell death for different pancreatic and prostate cancer cells. Appellant further contends that this example protocol would inform a practitioner that a “determining” step “can be performed by identifying an IRE threshold that was sufficient under one set of circumstances … and adjusting the parameters … accordingly to achieve either a lower or higher electric field threshold that is appropriate for the cell characteristics and stage of cancer revealed by the biopsy of the particular patient being treated.” 



Appellant’s arguments, however, have not been found as persuasive by the Examiner. 
With respect to independent claim 1, the at-issue steps of the claimed method remain to be “determining a threshold electrode field for inducing IRE in the target tissue based on the one or more patient-specific cell characteristics and the stage of cancer” and “constructing a customized patient treatment protocol capable of providing the determined threshold electric field from parameters … wherein the customized patient treatment protocol is capable of inducing IRE in the target tissue”.
With respect to independent claim 11, the at-issue steps of the claimed method remain to be “determining a customized threshold electric field for inducing IRE in the target tissue based on the cell size of one or more cells of the patient and the stage of cancer” and “delivering one or more electrical pulses to the target tissue in a manner which provides for a customized patient treatment protocol and which is capable of inducing IRE or one or more of the cells in the target tissue at the determined customized threshold electric field.”
The Examiner maintains that the instant disclosure fails to comply with the written description requirement in that the disclosure has failed to explain how the inventor(s) envisioned the claimed method steps in each of claims 1 and 11 were to be performed to thereby show that the inventor(s) had possession of the claimed invention at the time of filing, the method steps including 1) the determination of the threshold electric field based on one or more 

To review the relevant portions of the disclosure, the Examiner notes the following:
Paragraph [00010] of the disclosure sets forth an equation for the electric field threshold. Paragraphs [00013]-[00014] set forth that “the treatment planning module is adapted to instruct the processor to calculate the threshold electric field for IRE, and reiterates the equation in [00010] including the parameters of the shape factor (fs) and the radius of the cell (R). Paragraph [00015] further discusses the use of the treatment planning module for the calculation of the parameters to achieve the threshold electric field for IRE. Paragraphs [00043]-[00045] reiterate the electric field threshold equation in the context of the treatment planning module 54 with the equation being disclosed as “programmed into the treatment planning module 54. The electric field threshold equation is also disclosed as being able to be used to calculate the electric field threshold for IRE (“For example, a user may chose the radius and/or shape factor of the cells, and based on these factors, the treatment planning module may calculate the electric field threshold” in [00045]). 
With respect to paragraph [00068], the Examiner notes that this paragraph sets forth a specific correlation between “cell diameter and the e-field threshold for cell death” and then generally discusses that “other cell characteristics such as … stage of cancer … may influence the e-field threshold for cell death”. Paragraphs [00069] and [00070] discuss, again, the use of the threshold electric field calculation and [00072] contemplates for the module 54 to accept “user input for a cell characteristic within the target tissue, and automatically calculates the 
With respect to paragraph [00080], the disclosure therein sets forth the use of biopsy to “determine such characteristics as the stage of the tumor” and further recites that “[o]ne or more of these characteristics may then be entered into the treatment planning modular 54, and a custom e-field threshold for target tissue to be treated with IRE may be determined.”
Turning to Appellant-referenced paragraphs [00086]-[00088], paragraph [00086] can be seen as providing a relationship between dividing cells and an e-field threshold for cell death. [00086] sets forth that “cells which divide more rapidly are more susceptible to IRE” and that “dividing cells in particular have a lower IRE susceptibility”. [00086] notes that a protocol can be based on whether or not cells are dividing and how aggressively the cells are dividing to provide for the customized protocol. The conclusion of [00086] specifically states that such “information can be inputted into the treatment planning module 54 of the invention.”  
Paragraph [0087] contemplates shape/morphology of cells aiding in the treatment protocol provides the use of a shape factor having an equation as seen at the bottom of [00087]. Paragraph [00088] sets forth disclosure with respect to the shape factor equation including conductivity of the extracellular space, intracellular space and membrane. Last, [00088] then contemplates that “a biopsy of the target tissue can include consideration of … stage of cancer” and that “one or more of these factors can be entered into the treatment planning module 54 in communication with the IRE system and generator, and a threshold electric field and customized pulse parameters corresponding to the threshold electric field can be calculated
After review of the instant disclosure (including those portions specifically discussed above) and Appellant’s arguments, the Examiner maintains the position that while the disclosure provides for a high-level discussion with respect to the utilization of one or more tissue parameters of target cells based on the determined tissue characteristics including the stage of cancer, and for the use of the treatment planning module 54 to provide for threshold electric field calculations, that the instant disclosure fails to convey to one of ordinary skill in the art at the time of filing that Appellant had possession of the methodology set forth in instant claims 1 and 11 given that the instant disclosure fails to relate how the stage of cancer is used to determine the threshold electric field, and subsequently how this threshold electric field based at least partially on the stage of cancer is used to determine a customized treatment protocol.
While Appellant has argued on page 11 of the Brief that the at-issue “determining” steps in claims 1 and 11 “can be determined by knowing the previous IRE parameters applied to that particular type of cell and adjusting parameters based on whether cell division is more rapid, the same or similar, or less rapid than before“ such that the practitioner would know that a lower electric field than was used previously could be applied to achieve IRE” in situations that “biopsy reveals cells are dividing more rapidly” due to a higher stage of cancer, the Examiner is of the position that the characterization that the “practitioner would know” how to adjust parameters based on a stage of cancer so as to provide for the determining step of each of claims 1 and 11 is outside of what is factually supported by instant disclosure. 
As a preliminary matter, the Examiner notes that the originally-filed claims (dated April 15, 2015) set forth steps of “calculating a threshold electric field for inducing IRE in the target tissue based on the one or more tissue characteristics” (claim 1), and “calculating a threshold electric field for inducing IRE in the target tissue based on the cell size” (claim 11). The non-elected 
Turning to the disclosure, while Appellant has argued that a practitioner would “know” how to adjust the parameters based on the stage of the cancer determined by, for example, a biopsy, the instant disclosure fails to support this manual adjustment by the practitioner. The Examiner recognizes that the instant disclosure such as paragraph [00068] provides for a general correlation between a number of parameters including the stage of cancer, this portion of the disclosure concludes that cell characteristics obtained from samples or a database are generally used to create “patient specific pulse parameters that generate e-fields at the threshold for irreversibly electroporation the target tissue”. This portion of the disclosure, however, fails to describe how a practitioner, as alleged by Appellant, would use the information related to the stage of cancer to subsequently “select/vary the parameters appropriately in order to provide ‘the determined threshold electric field’” (ll. 1-4, pg. 12 of the Brief) when all that is set forth in [00068] is a general correlation between stage of cancer and the creation of customized, patient-specific pulse parameters for achieving a desired threshold electric field.
Appellant furthers their argument in referencing paragraphs [00086]-[00088]. Again, the Examiner recognizes that [00086] sets forth that “cells which divide more rapidly are more susceptible to IRE” and that “dividing cells in particular have a lower IRE susceptibility threshold than regular cells.” Appellant has conveniently limited the citation of this paragraph on [s]uch information can be inputted into the treatment planning module 54 of the invention.” This is telling in that the context of the disclosure in [00086] is made with the intent for such information to be utilized in the disclosed module 54 and not by a practitioner that “knows” how to “select/vary the parameters appropriately” as alleged by Appellant in lines 1-4 of page 12 of the Brief.
Turning to paragraphs [00087]-[00088], Appellant’s citations to these again avoid the direction that “one or more of these factors (including stage of cancer) can be entered into the treatment planning module 54 […] and a threshold electric field and customized pulse parameters corresponding to the threshold electric field can be calculated.” This, as with [00086] above, is telling in that such a disclosure is made with the intent for such information to be utilized in the disclosed module 54 and not by a practitioner that “knows” how to “select/vary the parameters appropriately” as alleged by Appellant in lines 1-4 of page 12 of the Brief.
Last, while the Examiner also recognizes that Appellant cited paragraph [00118] discusses that cell size can influence electric field threshold, the Examiner cannot find that such reasonably supports Appellant’s conclusion in lines 5-20 of page 12 of the Brief that a practitioner can determine a threshold electric field as set forth in each of claims 1 and 11 based on one or more patient-specific cells characteristics and the stage of cancer, and the subsequent construct the claimed customized patient treatment protocol. Even when taking into consideration the other direction in the disclosure with respect to the effect of stage of cancer on the threshold electric field, this disclosure does not inform how a practitioner would “know” how to “select/vary the parameters appropriately” as alleged by Appellant in lines 1-4 of page 12 of the Brief to determine the threshold electric field. [000118] provides, again, for a general correlation of some manner of cell characteristic (cell size), and that such can have an effect of the electric field 
It is in view of at least the discussion above that the Examiner has failed to find Appellant’s arguments that Appellant was in possession of the invention set forth in each of claims 1 and 11 including the respective, at-issue “determining” step in that the instant disclosure provides such description that a practitioner would know how to “select/vary the parameters appropriately”. Rather, the Examiner is of the position that instant disclosure provides for a general, high-level with respect to effects of stage of cancer on the threshold electric field, but that such fails to rise to the level as to specifically describe how to determine the threshold electric field and then to subsequently construct the customized treatment protocol. 
The disclosure is silent with respect to how the argued-for practitioner would subsequently adjust any of voltage, electrode spacing, electrode length, treatment duration, number of pulses, pulse width, electric field intensity and electrode diameter based on the stage of cancer. Further, the disclosure is at most silent with respect to the argued-for practitioner would incorporate the stage of cancer determination into the equation of the minimum electric field threshold noted in paragraphs [00010], [00043] and [00069], or the shape factor equation in [00087].

The Examiner notes that various references with respect to the determination of the threshold electric field and customized protocol are set forth with respect to calculations accomplished by the processor and the treatment planning module 54. The Examiner has further reviewed the instant disclosure for written description support for the module 54 providing for the “determining” step in each of claims 1 and 11. This module 54 is disclosure in [00038] as being computer software which “may have a user interface which allows a user to input one or 
In looking at instant claims 1 and 11, while the determining step in each can be prescribed as a function accomplished by the programming of the module 54, the disclosure is deficient in setting forth the programming to perform the function. Absent from the disclosure is description, in sufficient detail, as to how the determination of the threshold electric field based on “one or more patient-specific cell characteristics and the stage of cancer” (claim 1) or “on the cell size or one or more cells of the patient and the stage of cancer” (claim 11) is accomplished by the programming of the module 54. 
The Examiner recognizes that the disclosure, again, sets forth equations for the minimum electric field in paragraphs [00010], [00043] and [00069], and the shape factor equation in [00087]. There fails to be, however, any discussion with respect to the programming of the module 54 when providing for the disclosed calculating of the threshold electric field as to how the stage of cancer is specifically incorporated and utilized by the module. The equation for the electric field threshold makes no mention as to any factor that is directly related to the stage of cancer. Similarly, the shape factor equation in [00087] fails to include any factor that is directly related to the stage of cancer. Accordingly, the instant disclosure lacks sufficient details as to how the module 54 is programmed so as to receive input related to at least the stage of cancer, and then subsequently process such information to both determine the customized threshold electrode field and provide for the customized patient treatment protocol. 
To this end, it is also not a question as to whether one skilled in the art could make and/or use the claimed invention, or whether one skilled in the art could write a program to achieve the 54.

For the sake of completeness, the Examiner notes that Appellant further argues in section B on pages 13-16 of the Brief that the Examiner “provides absolutely no rationale as to why one of ordinary skill in the art would not understand what is claimed or would not recognize that the inventors invented the subject matter of” at-issue claims 1 and 11. Applicant contends on page 14 that “[o]ne of ordinary skill in the art, who would typically have a high level of education and/or experience in the field, would understand in light of the specification that treatment parameters … can be tailored to customize the IRE treatment of cancer cells as opposed to non-tumor cells.” Appellant cites to [00086]-[00088] and figures 9 of the instant disclosure on pages 14-15 of the Brief and argues that the disclosure “qualitative and quantitative determination” are supported by the instant disclosure and that “a ‘calculation’ need not necessarily be employed”. 
This is not persuasive. The Examiner maintains that the description in the instant disclosure with respect to the at-issue determining step in each of claims 1 and 11 where the determining of the threshold electric field is based on at least the stage of cancer is general and high-level in nature. Paragraph [00086] provides for the most relevant disclosure that “cells which divide more rapidly are more susceptible to IRE”, that “dividing cells in particular have a lower IRE susceptibility threshold than regular cells” and that the protocol “can take into account whether 
Contrary to Appellant’s assertion that these qualitative and quantitative determinations do not necessarily require calculation, [00086] ends with the statement that this information “can be inputted into the treatment planning module 54 of the invention.” Regardless of whether the determination is calculated or not, the Examiner has not found direction in the instant disclosure as to how a non-calculated qualitative and/or quantitative determination based on, for example, a biopsy sample which has a high stage of cancer would specifically be utilized to determine the threshold electric field as claimed. 
At most, the instant disclosure supports that a higher stage of cancer relates to a lower threshold electric field when compared to a lower stage of cancer in cells of the same cell line. It does not describe, however, how one of ordinary skill in the art would utilize such information to determine the specific threshold electric field as is set forth throughout the disclosure. The effect of stage of cancer is not disclosed with respect to any of the factors utilized in the electric field threshold or shape factor equations. The disclosed equations and use of the treatment planning module 54 are the main thrust of the disclosure, with any manner of non-module based determination (or calculation) being, at best, implied by portions of the disclosure that discuss the general relationship between stage of cancer and the threshold electric field. The majority of the disclosure is set forth with respect to the module/process calculating the threshold electric field. Even the originally-filed claims contemplated calculation of the threshold electric field over the currently utilized language of “determining”. 
In conclusion, the Examiner first maintains that the prior rejection of claims 1 and 11 under 35 U.S.C. 112(a) for failing to comply with the written description requirement in the May 7, 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794                                                                                                                                                                                                        Conferees:

/CANDICE D WILSON/RQAS, OPQA        

/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.